Shea, J.,
concurring. I write separately to express my reservations concerning one wholly superfluous sentence in the majority opinion: “It would be entirely reasonable to conclude that the principle of harmless error may be inconsistent with the unconditional language of the statute that the legislature has enacted for the protection of the right not to testify.” That sentence, though equivocal, is likely to be construed as an intimation that this court will not apply the harmless error principle to an inadvertent failure of the trial court, inculpating also counsel for the state and for the defendant who neglect to call attention to the matter, to give the “no adverse inference” instruction mandated by General Statutes § 54-84 (b). As the opinion recognizes, we have no need to adopt that position at this time because the evidence of intent was not so overwhelming as to render the error harmless. We reserved this issue in State v. Cohane, 193 Conn. 474, 484, 479 A.2d 763, cert. denied, 469 U.S. 990, 105 S. Ct. 397, 83 L. Ed. 2d 331 (1984), under similar circumstances when it was not necessary to decide it. This case presents no more appropriate an occasion to resolve the issue.
Because the majority opinion so broadly hints that this court would eschew harmless error and adopt a rule of automatic reversal for failure to follow the mandate of § 54-84 (b), I must express my great reluctance to fashion another automatic reversal rule that would impose on the judicial system of this state the burden of a new trial no matter how overwhelming the evidence of guilt may be. Accordingly, I do not join in the sentence of the opinion in question.